KENJI M. PRICE 10523
United States Attorney
District of Hawaii

HARRY YEE 3790
Assistant U.S. Attorney
Room 6-100, PJKK Federal Bldg.
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone:      (808) 541-2850
Facsimile:      (808) 541-3752
Email:     Harry.Yee@usdoj.gov

Attorney for Defendant
UNITED STATES OF AMERICA

               IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

MARITES CAMPANO and RAPHAEL        CIVIL NO. 15-00439 KSC
CAMPANO, Individually and as       (Medical Malpractice)
the Court-Appointed Next
Friend For the Minor Children
R.M.B.C., R.B.B.C, and             ORDER APPROVING SETTLEMENT ON
M.R.B.C.,                          BEHALF OF MINORS

                Plaintiffs,

     vs.

UNITED STATES OF AMERICA

                Defendant.


            ORDER APPROVING SETTLEMENT ON BEHALF OF MINORS

     On this 10th day of January, 2019, the above-referenced matter

comes for approval by the Court as to the reasonableness of a

settlement between the United States of America and MARITES CAMPANO

and RAPHAEL CAMPANO, Individually and as the Court-Appointed Next
Friend For the Minor Children R.B.B.C and M.R.B.C., and RAFFY

MARTWAYNE BUMANGLAG CAMPANO.

     The     complete       and   precise       terms     and    conditions      of    the

settlement      are   set    forth    in    the    Stipulation         For    Compromise

Settlement And Release Of Federal Tort Claims Act Claims                        Pursuant

To 28 U.S.C. § 2677 (hereinafter "Stipulation")                              attached as

Exhibit A.       The Court has reviewed the Stipulation and has, if

necessary,      taken   testimony     heard       arguments       in   favor    of    this

settlement. The Court is fully informed of the specifics of the

full and final terms and conditions of the settlement, including

the necessity of the approval by the Attorney General of the United

States. The Court finds that the terms and conditions of this

settlement, as set forth in the Stipulation are fair, reasonable,

and in the best interests the minors.

     IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the

settlement as set forth in Exhibits A is hereby approved. It is

further    Ordered      that      MARITES       CAMPANO    and     RAPHAEL      CAMPANO,

Individually and as the Court-Appointed Next Friend For the Minor

Children R.B.B.C and M.R.B.C., are authorized and required to sign

the Stipulation and any other documents that are necessary to

consummate this settlement.

     IT    IS    FURTHER     ORDERED,       ADJUDGED,      AND    DECREED      that    the

settlement amount of Eighteen Million Seven Hundred Sixty Thousand

($18,760,000.00)(hereinafter               "Settlement          Amount")      shall     be

                                            2
distributed      according   to    the       terms    and    conditions      of   the

Stipulation. With respect to the settlement check that will be

made payable to the named plaintiffs pursuant to Paragraph 3 of

the Stipulation, the Court hereby Orders the plaintiffs to pay the

attorney’s fees, costs, and expenses herein approved and to pay

any lien or claim for reimbursement.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that attorney’s

fees in this action shall not exceed twenty-five percent (25%) of

the   settlement    amount   and   shall      be     paid   as   provided    in   the

Stipulation. The Court finds that the costs and expenses associated

with the litigation are fair, reasonable, and necessary. It is

hereby ordered that such costs and expenses are approved and are

to be paid as provided in the Stipulation. The Court finds that

plaintiffs are legally responsible for any and all past, present,

and future liens or claims for payment or reimbursement, including

any liens or claims for payment or reimbursement by Medicaid,

Medicare,   or     healthcare     providers.         The    Court   hereby    Orders

plaintiffs, by and through their attorneys, to satisfy or resolve

any and all such past, present, and future liens or claims for

payment or reimbursement asserted by any individual or entity,

including Medicaid and Medicare. The Court further Orders that

plaintiffs and their attorneys shall provide to the United States

the   information     required     by    the       Stipulation      regarding     the



                                         3
satisfaction or resolution of such liens or claims for payment or

reimbursement within the time specified in said Stipulation.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that plaintiffs,

upon final execution of the Stipulation and upon receiving notice

that it has received the Funds for this Cash Settlement as set

forth    in   Paragraph   3   of   the   Stipulation,        shall    cause   their

attorneys to file with the United States District Court for the

District of Hawaii a dismissal of this action in its entirety with

prejudice, with each party bearing its own costs, expenses, and

fees.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Court

shall not retain jurisdiction over the action against the United

States or the settlement.

              IT IS SO ORDERED.

              DATED:   Honolulu, Hawaii, January 10, 2019.



                                             _____________________________
                                             Kevin S.C. Chang
                                             United States Magistrate Judge




________________________________________________________________
Campano, et al. v. US; Civil No. 15-00439 KSC; ORDER APPROVING
SETTLEMENT ON BEHALF OF MINORS


                                         4
